DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-16, 19, and 20, drawn to flexible sheaths and a system including a flexible sheath, a primary catheter, and an energy delivery device, classified in A61M25/005.
II.	Claims 17 and 18, drawn to methods of treating a tissue region with an energy delivery device, classified in A61B18/18.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as inserting the primary catheter through the sheath and inserting the energy delivery device through the primary catheter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Robert Goetz on 16 August 2022, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-16, 19, and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing or identification of references in the specification is not a proper information disclosure statement.  37 C.F.R. § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the braided body portion extends along . . . a mixture of interior and exterior of the elongate tubular body” of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because of the following additional informalities:
	Fig. 2, ref. nos. 3, 4 include no lead lines;
	Fig. 3 is an image, which is not the only practicable medium for illustrating the claimed invention (e.g., the prior art of record demonstrates that black and white line drawings are readily practicable for illustrating this subject matter), see 37 C.F.R. § 1.84(b)(1); and
	Fig. 4, the ref. nos. should not be contained within boxes.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms Kevlar, Nomex, and Technora (e.g., at pg. 2, line 26), and Arnitel (pg. 3, line 5), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:

	pg. 3, line 32, there is an extra closing parenthesis;
	pg. 4, line 5, a word is missing;
	pg. 7, line 21, the sentence is grammatically incorrect;
	pg. 8, lines 25-26 are confusing because Fig. 3 appears to show a plan or elevational image view of the exterior of the device, different from the Specification’s text;
	pg. 9, line 25, a word is missing;
	pg. 10, line 2, “marker” is misspelled; and
	pg. 11, lines 15-16, the parenthetical expression is confusing, because the sentence otherwise says there is “only one wire.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “heat-resistant,” used in Claim 1, line 5, and Claim 2, line 1, renders the scopes of the claims indefinite because it is an entirely relative term without any basis by which one can assess whether or not a material is read on by the term, e.g., temperature limit and time of exposure.  For the purposes of examination, the claims have been treated as not including the term.
The clause “high temperature resistant” in Claim 12, at line 2, and Claim 13, line 2, is ambiguous for the same reason as for “heat-resistant” above.  For the purposes of examination, the claims have been treated as not including the term.
	Claims 2 and 7 contain the trademark/trade names Kevlar, Nomex, Technora, and Arnitel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymer compositions and, accordingly, the identification/description is indefinite.
Regarding Claim 4, lines 2 and 3; Claim 5, lines 2-3 and 5; Claim 7, line 2; Claim 13, lines 2-3; and Claim 20, lines 3-4 and 5-6; the term “e.g.” ("for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the claims have been treated as the parenthetical expressions not limiting the claims.
	In following claims, the term, “high” is a relative term without any standard for comparison, and therefore its scope is entirely unclear: Claim 4, lines 1-2; Claim 5, line 4; Claim 11, line 2; Claim 12, line 2 (both occurrences); and Claim 20, lines 5 and 6, (both occurrences). For the purposes of examination, these claims have been treated as the term “high” not limiting the claims.
	In Claim 6, liner 2, the clause, “higher temperature rated polymer material” demands the question, “higher than what?”  For the purposes of examination, the claim has been treated as “polymer material.”
	The remaining claims have been rejected as depending from one of the above claims and not curing its defect(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2009/0165881, by Tegg et al. (“Tegg”) in view of U.S. Patent App. Publ. No. 2017/0056616, by Leeflang et al. (“Leeflang”).
Tegg describes a sheath substantially as claimed, as follows.
	Claim 1: A flexible sheath (10) for use in endoscopic procedures, wherein the flexible sheath comprises an elongate tubular body (20, 30, 35) having an elongate tubular body proximal end (40) and an elongate tubular body distal end (50), and a braided body portion (30), wherein the braided body portion extends from the elongate tubular body distal end to the elongate tubular body proximal end (Fig. 1), wherein the composition of the braided body portion is a heat-resistant synthetic fiber (Kevlar, [0045]).
	Tegg does not, however, give the exact outer diameter of the sheath, and thus does not state that it is less than 5 mm.  At [0004], Tegg indicates that such sheaths can be used for “diagnostic, therapeutic, and ablative procedures, to name just a few examples. Typically, the catheter is manipulated through the patient's vasculature . . . “.
	Leeflang relates to a transvascular catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Tegg.  Leeflang teaches at [0068] that the outer diameter of a transvascular catheter should be 1.3-8mm so that the sheath can be used in a (human) patient’s vasculature, as with Tegg’s sheath.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg’s sheath with an outer diameter less than 5 mm, because Leeflang teaches constructing transvascular sheaths of this size so that they can be used in the patient’s vasculature.

	Claim 2: (The flexible sheath of claim 1,) wherein the heat-resistant synthetic fiber is polyether ether ketone (PEEK), Kevlar, Aramid fibers, Nomex, and/or Technora (Tegg discloses Kevlar).

	Claim 3: (The flexible sheath of claim 1,) wherein the braided body portion extends along the exterior of the elongate tubular body exterior, within the elongate tubular body, along the interior of the elongate tubular body, or a mixture of the interior and exterior of the elongate tubular body (Tegg; Fig. 1, braid 30 extends within the elongate tubular body).

	Claim 4: (The flexible sheath of claim 1,) wherein the flexible sheath is able to withstand high amounts of temperature (e.g., from approximately 50 C to 150 C) without sustaining damage (e.g., structural damage) (Tegg; [0036], used with ablation catheters; also, the claim does not limit the time of temperature exposure, thus reads on de minimis exposure, and thus has little limiting effect on the claim).

	Claim 5: The flexible sheath of claim 1, wherein the flexible sheath has sufficient flexibility to access a circuitous route through a subject (e.g., through a branched structure, through the bronchial tree, through any region of the body to reach a desired location) while retaining the ability to withstand high amounts of temperature during endoscopic energy delivery procedures without sustaining damage (e.g., structural damage) (Tegg; [0036], used with ablation catheters; also, the claim does not limit the time of temperature exposure, thus reads on de minimis exposure, and thus has little limiting effect on the claim).

	Claim 6: The flexible sheath of claim 1, wherein the composition of the elongate tubular body is a higher temperature rated polymer material (see above concerning “higher temperature rated;” Tegg’s sheath is formed of a polymer).

	Claim 7: (The flexible sheath of claim 6,) wherein the composition of the elongate tubular body is fluorinated ethylene propylene (FEP) or a thermoplastic copolyester (e.g., Arnitel) (Tegg; [0057]: FEP).

	Claim 8: (The flexible sheath of claim 6,) wherein the composition of the elongate tubular body is a fluoropolymer (id.)(Tegg).

	Claim 10: The flexible sheath of claim 1, further comprising a marker region positioned at the elongate tubular body distal end (Tegg [0062], catheter may include a radiopaque layer, resulting in a radiopaque marker region at the distal end).

	Claim 11: The flexible sheath of claim 10, wherein the composition of the marker region is a high density ceramic (Tegg; [0062]: nanoclays are ceramics).

	Claim 12: (The flexible sheath of claim 10,) wherein the composition of the marker region is a high temperature resistant plastic substrate (e.g., able to withstand temperatures between 50 C and 150 C). (Tegg; [0044], [0062] disclose an inner wall 35 made of PTFE able to withstand temperatures exceeding 50°C; the distal end of the inner wall is loaded with a radiopaque filler).

	Claim 19: (The flexible sheath of claim 1,) further comprising a steerable pull ring (Tegg Fig. 4, item 90; para. [0051]) configured to permit a user to steer the flexible sheath in any desired manner. (Tegg, [0018])

	Claim 20: (The flexible sheath of claim 1,) wherein the flexible sheath is designed to be operational within either or both of 
	a microwave field or microwave zone (e.g., the flexible sheaths are microwave compatible) without sustaining microwave field or microwave zone related damage; and
	a tissue region experiencing high temperatures (e.g., the flexible sheaths are thermal resistant) without sustaining high temperature related damage. (The term “operational” imposes little limiting effect on the claim, and includes merely acting as a conduit for a fluid, for example.  The term “microwave field” imposes little limiting effect on the claim, and includes cosmic background microwave radiation, for example.  Tegg’s sheath can retain its shape and act as a conduit for fluid in cosmic background microwave radiation.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2013/0046298, by Kaufman et al. (“Kaufman”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, recite PFA as a material from which the elongate tubular body may be constructed.
Kaufman relates to steerable catheter sheaths and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tegg, and Leeflang. Kaufman teaches at [0030] that PFA is a suitable material for the construction of catheter bodies.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg/Leeflang’s sheath of PFA, because Kaufman teaches that PFA is a suitable material for catheter body construction.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 10 above, and further in view of U.S. Patent App. Publ. No. 2018/0193042, by Wilson et al. (“Wilson”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, disclose that the composition of the marker region is a high temperature resistant plastic substrate with a high density ceramic coating.
	Wilson relates to transvascular catheters and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tegg, and Leeflang. Wilson teaches, at [0080], that the radiopaque material from which a radiopaque marker of the catheter is formed, can be painted on the catheter, which will simplify construction of the catheter and reduce material costs.  When this teaching is applied to the Tegg / Leeflang sheath, the result is its radiopaque material (nanoclays) painted on the exterior of the catheter, a result which is read on by Claim 13.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg/Leeflang’s sheath’s marker region’s composition to be a high temperature resistant plastic substrate with a high density ceramic coating, because Wilson teaches painting a radiopaque material on the exterior of a polymer catheter to form its radiopaque marker, in order to simplify construction of the catheter and reduce material costs.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2017/0112571, by Thiel et al. (“Thiel”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, disclose it in combination with a primary catheter and an energy delivery device (Claim 14), that the primary catheter is an endoscope (Claim 15), or that the energy delivery device is a microwave energy delivery device (Claim 16).
Thiel relates to transvascular catheters and is therefore from an art which is the same as, or very closely related to, those of those of Applicant’s claims, Tegg, and Leeflang. Thiel teaches at [0030] that a temperature-resistant catheter sheath, such as Tegg’s, can be used with both a bronchoscope and a microwave energy delivery device (Fig. 2), so that the target tissue can be visualized before ablated.
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Tegg/Leeflang’s in a system with a primary catheter and an energy delivery device, the primary catheter being an endoscope, and the energy delivery device being a microwave energy delivery device, because Thiel teaches doing so so that the target tissue can be visualized before ablated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. Nos. 2003/028173, 2004/167496, and 2010/268173 all describe catheter sheaths with constructions similar to that of Applicant’s.
	The balance of the documents cited with this Office Action relate generally to reinforced catheter shafts and radiopaque markers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/25/2022